IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF TENNESSEE
SOUTHERN DIVISION

CHINA BEDS DIRECT, LLC, and HEALTHCARE
GROUP (HONG KONG) COMPANY, LIMITED,

Plaintiffs,
Case No: 1:21-cv-

Filed:

BENJAMIN FOLKINS and
UPWARD MOBILITY, INC.,

)
)
)
)
)
V. )
)
)
)
)
Defendants. )

COMPLAINT

Plaintiffs, China Beds Direct, LLC (“China Beds’) and Healthcare Group (Hong Kong)
Company, Limited (“Healthcare Group”) by their attorneys, bring this Complaint for declaratory
and injunctive relief and allege the following:

BACKGROUND

1. The Defendants, Benjamin Folkins (“Folkins”) and Upward Mobility, Inc. (“Upward
Mobility” or ““BedBoss’’) in a pending state court proceeding are seeking to enforce what the
federal antitrust laws have long forbidden as per se illegal: namely, market and allocation
agreements between competitors.

2. Onor around 2008, Folkins created a company, Upward Mobility (which does
business under the trade name BedBoss), which sold mattress and bedding products. Later, at
some point in 2011, Folkins entered into an arrangement with Plaintiffs to sell mattresses in
the United States. To limit competition with China Beds and his company, Upward Mobility,

Folkins insisted that Plaintiff Healthcare Group and its parent company Healthcare Co. Ltd. not

compete in many distribution channels and for many categories of customers. Basically, under

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 1of22 PagelD#: 1
this agreement Upward Mobility could compete for any customer, Folkins could steer China
Beds to certain distribution channels, and Folkins could contractually prevent Healthcare and
Healthcare Group from competing for these customers in these markets. While these customer
and market allocation provisions would benefit Folkins and his company Upward Mobility, they
would stifle Healthcare and Healthcare Group from competing in the United States. As these
customer and market allocation provisions were not necessary for China Beds to succeed, and
there was no redeeming business justifications for them, Healthcare and Healthcare Group
continued to compete. In response, Folkins sought to make these customer and market allocation
provisions even stricter in his efforts to favor Upward Mobility. When Healthcare Group
continued to compete, Folkins withdrew from China Beds. Rather than compete against
Healthcare Group, Folkins and Upward Mobility elected to bring suit in the Chancery Court of
Hamilton County, Tennessee, seeking compensatory and punitive damages from the harm they
allegedly suffered from Healthcare Group’s competition.

3. In their state court complaint, Folkins and Upward Mobility allege that the Plaintiffs’
breach of these per se illegal market and customer allocation agreements caused them harm.

4. Healthcare Group sought to raise as an affirmative defense in the state court
proceeding that these contractual provisions, which Defendants are seeking to enforce, are
contrary to public policy, null, void, illegal and unenforceable as they would violate both federal
and state antitrust law. Healthcare Group argued that the Defendants could not pursue a breach of
contract claim when enforcing these provisions would actually compel an antitrust violation
under the Sherman Act.

5. Even though the United States Supreme Court has long held that these types of

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 2 of 22 PagelD#: 2
contractual provisions are patently illegal, the state court declined to permit the Plaintiffs from
amending their answer to raise these affirmative defenses. Consequently, the state court
proceeding will be tried before a jury in August 2021, without the availability of the illegality
defense of the antitrust laws. The net result would be Defendants’ compelling a federal antitrust
violation, thereby harming Plaintiffs, mattress customers, and competition generally.

6. Consequently, Plaintiffs bring this action under the Sherman Act, 15 U.S.C.A. §1 and
the Declaratory Judgment Act 28 U.S.C.§§2201-2202 for injunctive and declaratory relief. and
contend that the market and customer allocation provisions that form the basis of the majority of
the Defendants’ claims in the state court proceeding are contrary to public policy, null, void,
illegal, and unenforceable as they would violate Section 1 of the Sherman Act as well as state
antitrust law.

7. Since enforcing these provisions would compel a federal antitrust violation, Plaintiffs
also seek to permanently enjoin the Defendants from enforcing these customer and market
allocation provisions, and from using these or any other provision in the Distribution and
Operating Agreements to interfere with Plaintiffs’ efforts to sell mattresses in the United States.
Consequently, Plaintiffs seek injunctive relief to bar the continued enforcement of the challenged
customer and market allocations provisions contained in the Distribution Agreement and the
Operating Agreements because their enforcement would result in unlawful market allocation
between actual or potential competitors in restraint of trade and the tampering of prices, which
the federal courts have acknowledged are the supreme evil of the federal antitrust laws.

PARTIES

8. Plaintiff, China Beds, is a Tennessee limited liability company with its principal

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 3o0f 22 PagelD#: 3
place of business in Hamilton County, Tennessee. At all times relevant hereto, China Beds is
engaged in the distribution and sale of mattresses in interstate commerce.

9. Plaintiff, Healthcare Group (Hong Kong) Company Ltd. (“Healthcare
Group”) is a foreign corporation organized and existing under and by virtue of the laws of Hong
Kong and duly authorized to do business in Tennessee. At all times relevant herein, Healthcare
Group has engaged in the manufacture, distribution, and sale of mattresses in interstate and
international commerce.

10. Defendant, Benjamin Folkins (“‘Folkins”) is a resident of the State of
Tennessee and can be served at 10179 Lee Highway, Ooltewah, Tennessee. At all times relevant
herein, Folkins was President of Upward Mobility and acted within the scope of his employment
as such.

11. Defendant Upward Mobility, Inc. (“Upward Mobility”) is a Tennessee
corporation with its principal place of business at 6065 East Brainerd Road, Chattanooga,
Tennessee. Folkins started Upward Mobility to sell, among other things, mattresses, pillows, and
linen directly to individual customers, retailers, and in other distribution channels in interstate

commerce.

JURISDICTION AND VENUE

 

12. This Court has subject matter jurisdiction under 28 U.S.C. §§1331, 1337, 2201
and 2202. Federal district courts have subject matter jurisdiction over actions seeking a
declaration as to the legality of contracts under the federal antitrust laws, as long as the request
for relief appears on the face of the complaint. Plaintiffs here seek the declaratory relief that the
contractual provisions that Folkins and Upward Mobility are seeking to enforce in the state court

proceeding violate the federal antitrust law and thus are void and unenforceable.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 4 of 22 PagelD #: 4
13. Moreover, this Court has subject matter jurisdiction under 15 U.S.C. §26. Plaintiffs
request an injunction preventing Defendants from enforcing the challenged contractual
provisions against them, and 15 U.S.C. §26 expressly authorizes private parties to seek
injunctive relief “against threatened loss or damage by violation of the antitrust laws.”

14. This Court has personal jurisdiction over Defendants by virtue of them either residing
or doing business in Tennessee.

15. Venue is proper in this judicial district under 28 U.S.C. §1391 and 15 U.S.C. §22.

16. There is an actual substantial controversy between the parties having adverse legal
interests, and the dispute is actually concrete, not hypothetical, or abstract. Defendants, in their
complaint filed in the Chancery Court of Hamilton County, Tennessee, Fol/kins, et al.v.
Healthcare Co. et al., Civ. Action No. 17-0175 (the “state court proceeding’”’) seek, among other
things, to enforce several contractual provisions, and recover damages for Plaintiffs’ breaching
these provisions. (A copy of the Defendants’ Verified Second Amended Complaint is attached
hereto Exhibit A.) Healthcare Group sought to assert as an affirmative defense to the complaint
that the agreements relied upon were illegal under the antitrust laws, but the motion was denied.
An actual and justiciable controversy, therefore, exists between the parties regarding the
enforceability of the Distribution Agreement and the Operating Agreements in whole or in part.
As the state court has refused to address the legality of these provisions under federal or state
antitrust law, and instead has denied the ability of Healthcare Group to assert that defense, the
dispute is of sufficient immediacy and reality to warrant the issuance of a declaratory judgment.

THE FACTS
17. In 2008, Folkins began operating Upward Mobility, a mattress seller and distribution

business located in Chattanooga, Tennessee, and doing business under the trade name BedBoss.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 5of22 PagelD#: 5
18. Healthcare Group is, and was, a distributor of bedding products, including mattresses.
19. Prior to 2011 Upward Mobility purchased unbranded mattresses
from Healthcare Company, Ltd., a manufacturer of mattresses and bedding products and the
parent company of Healthcare Group. Upward Mobility sold some or all of those mattresses
purchased from Healthcare Company, Ltd. under the BedBoss label either directly to, among
others, individual customers in the United States, hotels and the hospitality sector, and retailers.
Upward Mobility, however, asserted that its specialty market was the market of sellers with 20 or
fewer retail outlets.
20. Prior to 2011, Healthcare Company Ltd. manufactured bedding products
under the trademark and tradename MLILY outside the United States and was very successful.
21. In 2011 Folkins traveled to China to meet the president of Healthcare
Company, Ltd., James Ni, to persuade Ni to sell his MLILY product in the United States through
him.
22. The conversations which Folkins conducted with Ni were successful, and
those conversations led to the formation of a business in the United States to sell MLILY
mattresses.
23. As aresult of the agreement, China Beds was formed on March 1, 2011,
the members of which were Folkins and Healthcare Group, which was formed at or about the
same time as the distribution arm of Healthcare Company, Ltd.
24. On October 14, 2011, China Beds was converted from a corporation to a
Tennessee limited liability company, the members of which were Folkins and Healthcare Group.

25. On or about December 27, 2011, Folkins and Healthcare Group entered

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 6 of 22 PagelD #: 6
into an Agreement (the “2011 Agreement’) for the operation of China Beds. A copy of the
Agreement is attached to this Complaint as Exhibit B. The 2011 Agreement was followed by
agreements in 2014 and 2016, along with a Distribution Agreement in 2016. Copies of all
subsequent agreements are attached to this Complaint as Exhibits C, D and E.

26. Under the 2011 Agreement Folkins was named President and Chief
Operating Officer, and James Ni was named Vice President and Chief Executive Officer of
China Beds.

27. While holding the position of President and Chief Operating Officer of
China Beds, Folkins was also a majority stockholder and Chief Executive Officer of Upward
Mobility, which continued to sell mattresses in competition with Plaintiff China Beds and
Healthcare Group. To restrict that competition, Folkins, as alleged below, turn to customer and
market allocation agreements.

28. China Beds commenced doing business in 2012 and began to sell
bedding products in the United States to various retail outlets.

29. Between 2012 and 2014, China Beds purchased its bedding products
from Healthcare Company Ltd. through Healthcare Group, which also sold mattresses to Upward
Mobility.

30. Between 2012 and 2014 the business of China Beds grew and was
successful.

31. As part of the arrangements among Folkins, Upward Mobility and
Healthcare Group, Folkins and Upward Mobility extracted the initial Operating Agreements and
the Distributor Agreement, under the terms of which Healthcare Group was not permitted to sell

mattress product in competition with China Beds to customers of China Beds which had 20 or

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 7 of 22 PagelD#: 7
fewer outlets. This channel of “small retailers/distributors with no more than 20 storefronts” was
the same channel in which Upward Mobility primarily competed with its BedBoss brand of
mattresses and bedding.

32. Even though Upward Mobility and China Beds were direct competitors, Folkins in
the state court proceeding alleged that he shared Upward Mobility employees with China Beds.
Folkins also alleged that he directed numerous Upward Mobility customers to purchase from
rival China Beds, rather than his own company.

33. Between 2011 and 2016, the Operating Agreement was revised on at
least two separate occasions as a result of sales by Healthcare Group alleged to be violations of
the agreements not to compete. The final versions of those anticompetitive agreements are found
in the 2016 agreements, attached to the Chancery Court complaint.

34. The Operating Agreement of China Beds of 2016 also contained, for the first
time in any agreement among the parties, a provision for the buy-out of a member on
withdrawal.

The Terms of the Operating and Distribution Agreements

35. In 2013 and 2014, Folkins discovered that Healthcare Group was selling bedding
products to companies in the United States that owned fewer than 20 stores, the same market that
his company Upward Mobility targeted with its BedBoss label mattresses and bedding products

36. Folkins had a clear conflict of interest. He was, on the one hand, a minority owner of
China Beds, and, on the other hand, he competed against China Beds with his own business,
Upward Mobility.

37. To prevent Healthcare Group from competing against Folkins’ own company,

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 8 of 22 PagelD#: 8
Upward Mobility, and foreclose Healthcare Group’s entry into other segments where Upward
Mobility competed (such as mattress and pillow purchasers in the hospitality sector), Folkins
used the Customer and Market Allocation Provisions (as defined later in paragraph 49) to carve
up the customers and markets where China Beds, Upward Mobility, and Healthcare Group could
sell. In seeking to preclude Healthcare Group from selling not only in the market segment where
both China Beds and Upward Mobility sold (namely, in the market of “retailers/distributors with
no more than 20 storefronts”), but in the other channels where Upward Mobility sold such as
customers in the hospitality sector, Folkins would profit from the reduction in competition.

38. So, Folkins argued that Healthcare Group (the majority owner of China Beds) could
not compete in the specialized market of retailers/distributors servicing 20 or fewer storefronts,
which he claimed China Beds was to serve (even though that was the same channel in which
Upward Mobility competed).

39. As a result of Folkins’ insistence, in 2014, Folkins and Healthcare Group entered into
a revised operating agreement that provided that Healthcare Group would not sell below the
price at which China Beds sold product and would not add customers beyond the customers who
did business with Healthcare Group before January 2012; moreover, China Beds with Folkins as
the President, would control to whom Healthcare Group could sell its mattresses.

40. Healthcare Group could also not compete for any new United States customers
beyond those it had as of January 2012.

41. The 2014 Operating Agreement contains the following customer and market
allocation provisions:

10. Partner Responsibilities. Individual responsibilities are as follows:
Healthcare Group (Hong Kong) Co., Limited (James Zhangge N1):

e Kk OK ok

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 9of22 PagelD #: 9
e Continue to Set competitive prices and provide the Finest
quality Healthcare offers.

(Healthcare will not sell other customers below the price set for

China Beds Direct, its own company)

A. Since the onset of the partnership, it has been agreed upon
that Healthcare Factory will not add new wholesale
distribution customers to compete with MLILY’s style of
business in the U.S. beyond the customers who did
business with Healthcare prior to January 2012.

B. Furthermore, it is determined that retail chain stores with
less than 20 locations require the assistance of a quickly
available warehouse inventory that CBD offers.

Methods of business comprised by description A above
will be decided by Members of China Beds Direct and its
best interest, while allowing only agreed-upon exceptions
in writing by President and Vice President of CBD.

The customary OEM Business of Healthcare factory in the
U.S., For example and not limited to, selling large sleep
retail chains (with locations in excess of 20), Big Box for
Retailers, TV, or Internet customers, shall not be willfully
interfered upon by China Beds Direct

Current competitor distribution companies (For example
Healthcare brand or Sherwood with Dockter, Inc. or EZ
REST or PRIMO) that were doing business with Healthcare
before this partnership commenced in January 2012 shall
not be interfered upon by China Beds Direct.

42. Because of further complaints by Folkins, in October 2014, a list of “allowable
customers” was prepared to whom Healthcare Group could sell only with the approval of both
Folkins and Ni. In short, Folkins could veto any customer that Healthcare Group sought,
reserving the customer to himself or China Beds, whichever was more profitable for him.

THE 2016 DISTRIBUTION AGREEMENT

43. As aresult of a public offering by Healthcare Company, Ltd., a new Operating
Agreement was signed in 2016, as well as a Distribution Agreement.

44. The 2016 Distribution Agreement provided that China Beds would be Healthcare
Group’s exclusive dealer in the United States for “retail chain stores with 20 or fewer locations.”

45. The 2016 Distribution Agreement contained even more restrictive market and

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 10 of 22 PagelD #: 10
customer allocation provisions. For example,
a. Healthcare Group could not independently compete for customers in
the Hospitality Industry for at least 5 years, a segment in which
Upward Mobility competed.
b. Healthcare Group could not sell mattresses and pillows to any US
customer not identified on Exhibits 2 and 3 created by the parties.
c. Healthcare Group could sell to customers on Exhibit 3 but only if
Healthcare Group did not compete with distributors that service
retailers that have 20 or fewer stores or locations, which would include
Upward Mobility and China Beds.
46. The 2016 Distribution Agreement between China Beds and Healthcare Group
contains the following customer and market allocation provisions:

6.1 During the term of this Agreement and for 12 months after
termination, Manufacturer will not make or solicit sales of mattress or
pillow product to any customer or potential customer of Distributor
identified to Provider in writing. The provisions of the preceding sentence
do not apply to customers or potential customers Manufacturer identified
before the Effective Date and listed on Exhibits 2 and 3, and shall also not
include big-box stores, large chain stores with more than 20 retail
locations, and consumer direct sales through the TV or Internet. Violation
of this section shall be a material breach of the Agreement. Exhibits 2 and
3 shall be maintained by the Parties, and updated as necessary, but not less
than once per quarter. Exhibit 3 shall list all United States customers of
Manufacturer.

6.3 Manufacturer may make sales to customers on Exhibit 3 so long as
such sales do not compete with Distributor’s specialty business of selling
to customers that have 20 or fewer stores or locations, or distributors who
service the same. If Manufacturer makes sales to customers listed on
Exhibit 3 which are later found to compete with Distributors specialty
business, Distributor shall be entitled to a royalty of 5% on the gross sales
of competing mattress and pillow product sales... .

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 11o0f 22 PagelD#: 11
6.4 Manufacturer may not sell competing mattress and pillow products
produced by Manufacturer to any customer not listed on Exhibit 3. If
Manufacturer sells Products to any new customers or distributors other
than Distributor in the United States that have 20 or fewer stores or
locations, or distributors who service the same, Distributor shall be
entitled to a royalty of 5% on all gross sales are competing mattress and
pillow products made to any customer or distributor located in the United
States not listed specifically on Exhibit 3. Violation of this section shall be
a material breach of the Agreement.

6.5 Hospitality Industry. Manufacturer agrees not to sell Products to any
hospitality industry customers in the Territories other than through this
Distributor until January 1, 2021....

8.1 The prices charged by the Manufacturer to the Distributor as set forth
in Exhibit 1 shall be set for each contact calendar year on January 1 of said
calendar year. Manufacturer shall give notice to Distributor no later than
November | for any price change to be instituted the following calendar
year. Prices shall only be subject to change during a calendar year, with at
least four weeks’ notice, if the manufacturer can show a 5% fluctuation in
the currency exchange rate, or a 5% or greater increase in the cost of raw
materials for the Products.

47. Any doubt about Folkins’ anticompetitive design is eliminated when considering how
Folkins sought to prevent Healthcare Group from competing for any new customers beyond
those Folkins had approved and which Healthcare Group already had secured as a customer as of
January 2012. This airtight market allocation agreement again benefited his company, as it
ensured that Healthcare could not compete for any of Upward Mobility’s current customers or
any new customers that Upward Mobility might seek to acquire in other market segments.

48. These clauses went beyond protecting China Beds, as Healthcare Group could not
solicit any new customer in the United States (not simply those in the market of “retailers”
distributors with no more than 20 storefronts”), thus making it easier for Folkins’ BedBoss to

expand in that business without the threat of Healthcare Group.

49. Consequently, the 2014 Operating Agreement’s Customer and Market Allocation

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 12 of 22 PagelD #: 12
Provisions and the 2016 Distribution Agreement’s Customer and Market Allocation Provisions
(collectively the Customer and Market Allocation Provisions) were not necessary and did not
protect any legitimate business interests of China Beds.

50. Nothing in the 2014 Operating Agreement or the 2016 Distribution Agreement offers
a pro-competitive business justification for these Customer and Market Allocation Provisions.

51. Nor does the Defendants’ complaint in the state court proceeding offer any business
rationale for these Customer and Market Allocation Provisions.

52. Instead, the Customer and Market Allocation Provisions would primarily benefit
Upward Mobility, which was not a party to the 2014 Operating Agreement or the 2016
Distribution Agreement. The Customer and Market Allocation Provisions sought to prevent
Healthcare Group from competing for any of Upward Mobility’s current or prospective
customers, including retailers with 20 or fewer stores or locations and customers in the
hospitality industry.

53. Moreover, Folkins, as President of China Beds and the owner of Upward Mobility,
could set the prices for both rivals in the specialized market of retailers/distributors servicing 20
or fewer storefronts. Under the 2016 Distribution Agreement, Healthcare Group had to keep its
prices to China Beds “at least 4% lower” than its prices for similar products for any other US
customers.

54. By setting BedBoss mattress prices at or below China Beds’ prices, for example,
Folkins through the provisions in the 2016 Distribution Agreement could prevent Healthcare
Group from gaining sales in the United States in any trade channel by charging less than the
prices Folkins fixed for his company, which would be less than what Healthcare Group could

charge under the 2016 Distribution Agreement.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 13 of 22 PagelD#: 13
55. Thus, the Customer and Market Allocation Provisions, by dictating to whom
Healthcare Group could sell and not sell, and limiting what prices it could sell its mattresses
made it easier for Folkins to secure business for his own company, Upward Mobility. Folkins
sought to profit from the Customer and Market Allocation Provisions, at the expense of
competition, customers, China Beds, and Healthcare Group.

56. The customer and market allocation agreements could not only unreasonably restrain
competition between China Beds and Healthcare Group, but amount to naked restraint of trade
between Healthcare Group and Upward Mobility.

57. In excluding Healthcare Group from the “20-storefront-or-less market,” Folkins could
more easily raise the prices of China Beds’ and BedBoss’ mattresses. If the smaller retailers
purchased the BedBoss mattress, Folkins would gain 100% of the profits. If the retailer
purchased at a higher price the China Beds mattresses, Folkins would gain 45% of the profits.
So, in keeping his rival Healthcare Group out of this 20-storefront-or-less segment, Folkins stood
to profit from this per se illegal horizontal restraint.

58. Healthcare Group would suffer, as it was limited to only 55% of the profits
of those China Bed mattresses sold in the 20-storefront-or-less segment and would lose all the
potential revenue from selling in segments where Upward Mobility sold, but China Beds did not.
Absent the agreements China Beds and Healthcare Group would be able to engage in ordinary
competition on the merits with Upward Mobility and would actively compete for the sale of
mattresses and mattress products in the United States and elsewhere.

59. In late 2016, Folkins discovered that Healthcare Group was competing against China

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 14 of 22 PagelD #: 14
Beds and his company Upward Mobility. After repeatedly telling Healthcare Group to stop
competing, Folkins gave notice that he was withdrawing in late December, 2016, from China
Beds, with an effective date of September 30, 2017.

60. Effective February 7, 2017, Folkins resigned as a member of China Beds solely
because of the breach referred to in the preceding paragraph and ceased to be a member of China
Beds.

61. Folkins’ attorney in a letter, dated December 8, 2016, referenced Healthcare Group
selling to direct competitors of China Beds and its “refusal to commit to honoring the
Distribution Agreement.”

62. On or about March 17, 2017, Folkins caused the lawsuit to be commenced in the
Chancery Court of Hamilton County, Tennessee, on behalf of himself, Upward Mobility and
China Beds and against Healthcare Group, among others, for, inter alia, a breach of the
Operating Agreements and Distribution Agreement. In that complaint Folkins alleged that
damages were suffered by him, China Beds and Upward Mobility as a result of the breach of the
agreements and in particular the Customer and Market Allocation Provisions.

63. In the Complaint, Folkins brings seven counts on behalf of himself individually and
on behalf of Upward Mobility and China Beds (which he left in the previous month). Four of the
seven counts arise from the Customer and Market Allocation Provisions. Specifically, in Count I
of the Second Amended Complaint, Folkins alleges that breaches of the 2011 Operating
Agreement, 2014 Agreement and the 2016 Operating Agreement, by among other things, selling
goods to potential customers of China Beds and/or retailers or distributors in the 20 storefront or
less market resulted in damages to him personally as well as to China Beds.

64. In Count Two of the Complaint, Folkins, individually and on behalf of Upward

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 15 of 22 PagelD#: 15
Mobility/BedBoss, brings a claim of unjust enrichment, which is based in part on “[i]ntroduction
and transfer of customers and distributors” from Upward Mobility to competitor China Beds and
the harm Folkins and Upward Mobility suffered from the increasing competition when
Healthcare Group directly sold some of its MLILIY and non—MLILY products in the United
States.

65. In Count Three of the Complaint, Folkins alleges that he was a third-party beneficiary
of the 2016 Distribution Agreement, and thus is seeking to recover damages from, among other
things, Healthcare Group selling goods to competitors of China Beds, potential customers of
China Beds, and/or retailers or distributors in the 20-storefronts-or-less market. Folkins also
alleges that “Healthcare did not update the approved customer list as required and/or omitted
customers to whom it was making sales, all in violation of the Distribution Agreement.”

66. It also appears that the competitor Upward Mobility is also seeking damages in Count
Three of the Complaint when two customers ceased doing business with BedBoss as a result of
Healthcare Group’s and Ni’s “lies, disruption, and interference with BedBoss and/or by
competing with China Beds.”

67. Consequently, Defendants, Folkins and Upward Mobility, a direct competitor of
China Beds and Healthcare Group, in the state court proceeding, are seeking to enforce these
Customer and Market Allocation Provisions that the federal antitrust laws have long condemned
as per se illegal.

68. Agreements that violate federal antitrust laws are null, void and
unenforceable. The effect of the Sherman Act of 1890 was to render such contracts not only void
and unenforceable but unlawful in an affirmative or positive sense. It is also per se illegal for

competitors to allocate or transfer customers among themselves. Thus, Defendants cannot

Case 1:21-cv-00113-KAC-SKL Document 1 Filed 05/25/21 Page 16 of 22 PagelD #: 16
recover damages for illegally allocating Upward Mobility customers to China Beds, even if
assuming arguendo, China Beds might have benefited from this illegal conduct.

69. On March 31, 2021, Healthcare Group in the state court proceeding moved to amend
its answer to raise the affirmative defense of illegality under the Sherman Act.

70. On May 5, 2021, 2021, the trial court in the state court proceeding refused to grant
the motion to amend, which effectively means that the state court will allow Defendants to seek
to enforce these Customer and Market Allocation Provisions in violation of the Sherman Act.

71. Thus, in the state court proceedings, Defendants are currently seeking, among other
things, specific performance of the Operating Agreement (which may entail enforcing these
Customer and Market Allocation Provisions and compel an antitrust violation under the Sherman
Act and state law), compensatory damages for Plaintiffs’ breaching these Customer and Market
Allocation Provisions, punitive damages, and attorney’s fees for seeking to enforce these per se
illegal provisions.

72. In addition, Folkins is seeking to enforce the provisions of the Operating Agreement
for the purchase of his interest in the limited liability company as a result of his withdrawal and
to recover in excess of $3 million. Because his withdrawal is based upon the alleged violation of
the Customer and Market Allocation Provisions, the withdrawal is void, since the amount he is
seeking as his buy-out is based upon the income of China Beds, which is based, in whole or in
part, upon the Customer and Market Allocation Provisions.

COUNT ONE

(Declaratory Judgment Pursuant to 28 U.S.C. §§2201-2202:
Customer and Market Allocation Provisions Are Unenforceable under the Sherman Act)

73. Plaintiffs incorporate paragraphs 1 through 72 above.

74. Plaintiffs bring this action under the Declaratory Judgment Act, 28 U.S.C.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 17 of 22 PagelD #: 17
§$§2201-2202, and seek a declaration that the Customer and Market Allocations Provisions in the
Operating Agreements and the Distribution Agreement, as well as in any other agreement
between Folkins and Plaintiffs, are per se violations under Section 1 of the Sherman Act and,
thus, invalid and unenforceable.

75. A present, genuine, and justiciable controversy exists between Plaintiffs
and Defendants regarding the validity and enforceability of the Customer and Market Allocation
Provisions.

76. Enforcement of the Customer and Market Allocation Provisions would impose an
undue hardship on Plaintiffs.

77. Enforcement of these provisions would also be injurious to the public as
an unreasonable restraint of trade.

78. Plaintiffs are entitled to a judgment declaring:

a. the Customer and Market Allocation Provisions of the Operating and the
Distribution Agreement, which Defendants are now seeking to enforce in the
state court proceeding, are contrary to public policy, null, void, illegal and
unenforceable as they would violate Section 1 of the Sherman Act and the
laws of Tennessee, namely T.C.A. §§47-25-101 and 47-25-102;

b. that Defendants cannot pursue a breach of contract claim, when enforcing
these Customer and Market Allocation Provisions would actually compel an
antitrust violation under the Sherman Act and Tennessee state law;

c. Defendants’ transferring and allocating customers and distributors between
Upward Mobility and China Beds and any other illegal services Upward
Mobility allegedly provided to China Beds for which Defendants now seek to
recover in the state proceeding are not recoverable as Defendants’ actions are
contrary to public policy and illegal under Section 1 of the Sherman Act and
the laws of Tennessee, namely T.C.A. §§47-25-101 and 47-25-102;

d. that the “Non-compete, Non-solicitation” provisions of the Distribution
Agreement, as defined in the Second Amended Complaint, which Defendants
seek to enforce and Count 3 of their Second Amended Complaint, are contrary

to public policy, null, void, illegal and unenforceable as they would violate the
laws of Tennessee, namely T.C.A. §§47-25-101, and Section 1 of the Sherman

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 18 of 22 PagelD #: 18
Act and that Defendants cannot pursue a breach of contract claim, when
enforcing these provisions would actually compel an antitrust violation under
the Sherman Act and state law;

e. any other causes of action or claims for damages or relief by Defendants
including any alleged breach of any promises, allege contractual provisions or
fiduciary duties that arise from any promise to allocate markets or customers,
fix prices, or otherwise violate the laws of Tennessee, including T.C.A. §§47-
25-101 and 47-25-102, or any other federal law, are contrary to public policy
and are thus null, void and unenforceable.

f. any other cause of action under the Operating Agreement which is based upon
or areason for the invocation of the provisions of the agreement for the
purchase of a membership interest of a withdrawing member which is based in
whole or in part upon the Customer and Market Allocation Provisions is
contrary to public policy and are thus null, void and unenforceable..

COUNT TWO

(Enjoining under 15 U.S.C. §26, the Enforcement of Contracts in Restraint of
that Violate Section 1 of the Sherman Act)

79. Plaintiffs incorporate Paragraphs 1 through 72 above.

80. The Customer and Market Allocation Provisions in the Operating Agreements in the
Distribution Agreement in allocating territories and fixing prices are naked restraints of trade,
and, therefore, constitute per se violations of the Sherman Act, 15 U.S.C. $1.

81. Defendants cannot pursue a breach of contract, undue enrichment, or breach of
fiduciary duty claim, when enforcing the Customer and Market Allocation Provisions would
actually compel an antitrust violation under the Sherman Act and state law.

82. In addition, both competition as a whole and as to Plaintiffs individually
will suffer injury if the agreements referred to above are enforced, either retrospectively as a
breach of contract, or prospectively. The result would be to subject Plaintiffs to damages for
breach of illegal contractual provisions, and hamper Plaintiffs’ possibility to compete, ihereby

causing diminished choices of and higher prices for consumers if enforced prospectively.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 19 of 22 PagelD #: 19
83. Plaintiffs have no adequate remedy at law in the absence of injunctive
relief.

84. Accordingly, pursuant to Section 16 of the Clayton Act, 15 U.S.C. §26,
Plaintiffs are entitled to an order enjoining the enforcement of the Operating Agreements
referred to above and the Distribution Agreement.

COUNT THREE

(Declaratory Judgment of Invalidity and Unenforceability
of the 2016 Operating Agreement)

85. Plaintiffs repeat and reallege the allegations contained in paragraphs 1
through 72 above.
86. Plaintiffs seek a declaration that the provisions of the 2016 Operating
Agreement, relating to the buy-out of Folkins are unenforceable by virtue of the fact that Folkins
bases his withdrawal solely upon the breach of the Distribution Agreement and the Operating
Agreements, which are invalid.
87. By reason of the invalidity of the Distribution Agreement and the
Operating Agreements the buy-out provision of the Operating Agreement is invalid and may not
be enforced.
PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray that this Court enter judgment against the
Defendants, declaring and ordering as follows:
1. That the Customer and Market Allocation Provisions of the Distribution
Agreement, the Operating Agreements, and in any other agreement, if enforced,

would constitute an illegal restraint of interstate trade and commerce in violation

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 20 of 22 PagelD #: 20
of Section 1 of the Sherman Act, 15 U.S.C. §1, and thus are invalid and
unenforceable.

2. That the Customer and Market Allocation Provisions of the Distribution
Agreement and the Operating Agreements, and in any other agreement, are null
and void;

3. Retrospective and prospective enforcement of the Operating and Distribution
Agreements’ Customer and Market Allocation Provisions be permanently
enjoined and declared and judged to violate Section 1 of the Sherman Act, 15
U.S.C. §1, as well as invalid, unenforceable, and void as against public policy.

4. That Defendants, their officers, directors, agents, employees, and successors and
all other persons acting or claiming to act on their behalf, be permanently
enjoined and restrained from, and in any manner, directly or indirectly, seeking to
enforce the Customer and Market Allocation Provisions of the Distribution
Agreement the Operating Agreements, or in any other agreement in connection
with the manufacture and sale of mattresses and bedding products.

5. A declaration that any provision for the purchase of a withdrawing member under
the Operating Agreement based upon the violation of the agreements declared to
be unlawful is itself unlawful, void and unenforceable

6. Plaintiffs be awarded costs of this action and attorneys’ fees;

7. Such other and further relief as the Court deems just and appropriate.

Dated: May 24, 2021

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 21 0f 22 PagelD#: 21
THOMAS & THOMAS

desc re _
3

W. Neil Thofnas, IIT BPR#4536
6148 Lee Highway, Suite 115
Chattanooga, TN 37421

Attorneys for China Beds Direct, LLC

blr, 2 More. softer

Robin Ruben Flores, Esq. BPR#20751 “~~
4110-A Brainerd Road
Chattanooga, TN 37411

 

Attorney for Healthcare Group (Hong Kong) Ltd.

Of Counsel:

Philip Lomonaco, Esq. BPR#11579
800 South Gay Street, Suite 1950
Knoxville, TN 37929

Attorney for Healthcare Company Ltd.

Case 1:21-cv-00113-KAC-SKL Document1 Filed 05/25/21 Page 22 of 22 PagelD #: 22
